Citation Nr: 0118137	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  00-11 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for anxiety neurosis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from June 1944 to 
January 1946.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of June 
1999, by the Roanoke, Virginia Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for anxiety neurosis and assigned a 30 percent disabling, 
effective December 17, 1998.  A notice of disagreement with 
the rating assigned for anxiety neurosis was received in 
March 2000.  A statement of the case was issued in March 
2000, and the veteran's substantive appeal was received in 
June 2000.  The appeal was received at the Board in October 
2000.  

In the aforementioned rating action of June 1999, the RO 
denied the veteran's claim for service connection for benign 
familial essential tremor with familial ataxia, including as 
due to anxiety neurosis; notice of this rating action, and of 
his appellate rights related thereto, was furnished to the 
veteran and his representative by letter dated June 28, 1999.  
In a Statement of Accredited Representation in Appealed Case 
(VA Form 1-646), dated in October 2000, the veteran's 
representative again raised the issue of entitlement to 
service connection for tremor secondary to anxiety.  However, 
this new claim has not been adjudicated by the RO.  As the 
claim for service connection for a tremor secondary to 
anxiety neurosis is not currently developed nor certified for 
appellate review, the claim is referred to the RO for 
adjudication.  The Board takes this opportunity to note that 
it may only exercise jurisdiction over an issue after a 
veteran has filed both a timely notice of disagreement as to 
a rating decision denying the benefit sought, and, 
thereafter, a timely substantive appeal.  38 U.S.C.A. § 7105 
(West 1991); Roy v. Brown, 5 Vet. App. 554 (1993).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  Since December 17, 1998, the veteran's service-connected 
anxiety neurosis has been manifested by reports of 
depression, slightly exaggerated startle response, occasional 
flashbacks, sleeplessness and nightmares about his World War 
II experiences, with a Global Assessment of Functioning (GAF) 
score of 62.  

3.  The medical evidence of record has not shown 
manifestations of an anxiety neurosis with symptoms such as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for anxiety neurosis have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to 
be codified at 38 U.S.C. § 5103A); 38 C.F.R. §§ 4.1, 4.3, 
4.7, Part 4, Diagnostic Code 9400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background.

The veteran's service medical records, including the 
enlistment examination as well as the separation examination, 
are negative with respect to any complaints, findings or 
diagnosis of a nervous disorder.  

Post service private treatment reports, dated from September 
1960 to October 1980, indicate that the veteran received 
clinical evaluation and treatment for several disabilities, 
including an anxiety disorder.  

These records indicate that the veteran was seen in August 
1980 with complaints of shaking in his hands, tension and 
depression.  The veteran reported that he had noticed 
nervousness for the past 10 years or more, but he had gotten 
worse recently.  That treatment report indicated that the 
veteran's condition had been diagnosed as anxiety neurosis 
with phobia, but he did have an organic and psychogenic 
tremor.  

Among these records is the report of a September 1980 
evaluation, indicating that the veteran was referred for 
evaluation of persistent tremor which had affected his right 
hand and head predominantly; the veteran also stated that he 
had been "nervous" all of his life, and had had the tremor 
for the last 25 years.  Following an evaluation, the veteran 
was diagnosed with benign familial essential tremor with a 
possible combination of a benign hereditary familial ataxia.  

Received in November 1983 was a private medical statement 
from Pierce D. Nelson, M.D., dated in May 1981, indicating 
that the veteran had been referred to him for evaluation of a 
serious disability, manifested by shakiness, phobia and a 
tremor of his hands; he also had a tonguing and mouthing 
motion which suggested a problem of dyskinesia and chronic 
brain syndrome.  

Dr. Nelson reported that, at that time, the veteran was 
diagnosed as suffering from an anxiety neurosis with a phobic 
disorder, with a disabling organic and psychogenic tremor.  
Dr. Nelson reported that, in spite of treatment and 
increasing medication, he continued to experience problem 
with his tremor and he was unable to keep up with his work.  

On his last visit on April 24, 1981, his condition was 
unchanged; he was getting some symptomatic relief from his 
medication, but the serious parkinsonism and advanced with 
the organic mental findings being seriously interfering with 
his overall functions.  Dr. Nelson reported that the 
veteran's diagnoses was that of a chronic brain syndrome 
secondary to generalized circulatory changes and aging 
process, and cerebral arteriosclerosis.  Dr. Nelson added 
that the veteran was disorganized and was certainly 
borderline psychotic in his level of adjustment; he noted 
that the veteran still had serious anxiety and fear.  

The veteran was afforded a VA compensation examination in 
March 1999, at which time he reported that his worst problem 
was that of tremor; he attributed it at least partially to a 
nervous condition, although he noted that he had never been 
particularly anxious or nervous.  The veteran reported 
experiencing flashbacks; he noted that he was unable to watch 
movies dealing with war, combat, or concentration camps.  The 
veteran indicated that watching those movies cause him to 
have difficulty sleeping.  The veteran also indicated that he 
had had a difficult time dealing with memories of combat and 
wartime experiences.  He reported waking up at night as 
result of recurring nightmares.  The veteran reported no loss 
of memory for important aspects of his traumatic experiences.  
He reported some decrease in usual activities, which he used 
to enjoy with his wife.  He also maintained some reasonably 
intact relationships with his relatives.  He also described 
what appeared to be reasonably intact emotional connections 
to his relatives; the veteran also reported a close and 
loving relationship with those relatives.  

The veteran reported few persistent symptoms of increased 
arousal, although he did report difficulty falling asleep and 
staying asleep.  He did not report general irritability or 
outbursts of anger, nor did he report difficulty 
concentrating, hypervigilance or an exaggerated startle 
response.  The veteran related that he occasionally startled 
to loud noise, although this was not real bad.  He noted that 
his memory was not as good as it used to be, although he 
attributed this primarily to age.  The veteran indicated that 
he started getting really depressed at night after his wife 
died.  He reported no crying spells, although he felt rather 
useless and worthless.  He also reported no regular suicidal 
ideation.  

On examination, it was noted that the veteran did not appear 
especially nervous, although there was a significant tremor 
noted, especially on exertion.  He was generally friendly, 
pleasant and cooperative.  He demonstrated appropriate social 
skills, and rapport was quickly and easily established with 
the examiner; he displayed good eye contact during the course 
of the interview.  The veteran showed no signs of psychomotor 
agitation or retardation.  The noted tremor did not appear to 
be agitation due to nervous or anxiety but appeared to have 
more of a physiological base.  Speech volume and rate of 
speech were normal; speech comprehension and spontaneous 
speech production were normal.  

The veteran's mood appeared to be euthymic, and affect was of 
normal range and was consistent with his mood and the content 
of the interview.  He was alert and fully oriented.  His 
memory was moderately impaired; he displayed good judgment 
for hypothetical situations.  The pertinent diagnosis was 
anxiety disorder, NOS (not otherwise specified); his GAF was 
reported to be 62.  

The examiner stated that, as result of the veteran's combat 
experiences, he experienced a number of symptoms consistent 
with the diagnosis of PTSD and probably in the past has met 
full criteria for PTSD; however, at present, he appeared to 
come short of meeting the full criteria for diagnosis of 
PTSD.  

The examiner noted that the veteran did re-experience the 
trauma in a number of ways, including distressing 
recollections and distressing dreams; he also had a number of 
avoidance symptoms including avoidance of thoughts, feelings 
and conversations associated with the trauma and efforts to 
avoid activities that aroused recollections of the trauma.  
The examiner explained, however, that the veteran failed to 
meet the required three symptoms of stimulus avoidance 
necessary for the diagnosis.  He also has difficulty falling 
and staying asleep, which may be indicative of increased 
arousal and may have a slightly exaggerated startle response, 
although it was not clear whether or not he actually met the 
criteria for that symptom.  

A diagnosis of anxiety neurosis, NOS was made.  Nevertheless, 
the examiner noted that it was clear that the present anxiety 
disorder was significant for diagnosis and was clearly 
related to his trauma experienced in combat during active 
military duty.  However, in spite of a chronic psychiatric 
condition most consistent with symptoms of post-traumatic 
stress, it appeared that the veteran functioned fairly well, 
both occupationally and socially, for 40 years after his 
discharge from service.  

The examiner concluded that it had been only within the last 
15 or 20 years that the veteran has had some difficulty 
functioning occupationally, and this was attributable 
primarily to the tremor.  The examiner also noted that there 
was no clear indication that psychiatric symptoms caused the 
veteran's inability to work.  

Received in March 2000 was a statement from Dr. Nelson, dated 
in September 1999, indicating that the veteran was originally 
examined for therapy and treatment in August 1980.  Dr. 
Nelson noted that the veteran reported being in the military, 
during which time he served as a gunner in 1944 and 1945; he 
also reported that he experienced back dreams and 
"flashbacks" at night.  The veteran indicated that he had 
received some medication in the past, which was ineffective; 
he had not been treated with antidepressant.  

On mental status examination, the veteran was reported to be 
fairly well developed mentally, visibly shaky, and tremulous, 
with an obvious movement type of disorder.  He was "hyper 
talking."  He had bad dreams, nightmares, morbid neuropathic 
traits, and he was able to read and write, but he could not 
figure out a simple simulated purchase of bread with a pencil 
and paper because of the shakiness.  The pertinent diagnosis 
was major depression, endogenous, exogenous factors and 
agitation, compatible with a traumatic stress disorder and 
probably related to service duty.  

II.  Legal analysis.

The veteran contends that the evaluation assigned to his 
service-connected anxiety neurosis is inadequate to reflect 
its current level of severity.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000).  This law rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

A review of the claims file shows that the veteran has been 
provided with a recent and thorough VA examination and has 
not alleged that any records of probative value that may be 
obtained, and which have not already been associated with the 
claims file, are available.  Accordingly, the Board concludes 
that the duty to assist was satisfied in the present case, 
under the new law.  Further, remanding the claim for 
additional development under the new statute is not 
necessary, and reviewing the claim as to this issue without 
remanding it is not prejudicial to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
2000); 38 C.F.R. Part 4 (2000).  In so doing, it is the 
Board's responsibility to weigh the evidence before it.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making a 
determination, the Board has carefully reviewed the pertinent 
medical evidence, including the veteran's entire medical 
history in accordance with 38 C.F.R. § 4.1 (2000) and Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board 
notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.  

Anxiety Neurosis is evaluated as Generalized Anxiety Disorder 
under the General Rating Formula for Mental Disorders.  This 
formula states that a 30 percent disability rating is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9400 (2000).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for the following 
symptoms: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130.  

The GAF scale considers psychological, social and 
occupational functioning on a hypothetical continuum of 
mental health illness.  American Psychiatric Association 
Diagnostic and Statistical Manual of Mental Disorders; 4th 
Edition (DSM-IV), 46-47 (1994).  A GAF score of 51 to 60 
indicates that the examinee has moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 41 to 50 indicates that the examinee has serious 
symptoms or a serious impairment of social, occupational or 
school functioning (e.g. no friends, unable to keep a job).  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  38 U.S.C.A. 
§ 5107 (West 1991), Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).  

Following a thorough review of the evidence of record, the 
Board concludes that an evaluation in excess of 30 percent is 
not warranted for anxiety neurosis.  A review of the record 
reflects that, ever since his initial claim on December 17, 
1998, the veteran's service-connected anxiety neurosis has 
been manifested by depression, nightmares, occasional 
flashbacks, and difficulty sleeping.  On recent testing in 
March 1999, his thought process was logical and he was alert 
and well oriented.  Although he was reportedly depressed, his 
affect was normal.  His judgment was reported to be good.  
The most recent evidence also indicates that the veteran had 
been functioning fairly well both occupationally and 
socially; it was noted that it had only been in the last 15 
to 20 years that he had had some difficulty functioning 
occupationally, and that was attributable to the tremor.  It 
was also noted that a major factor in his unemployability was 
the tremor, which has not been recognized being due to his 
anxiety neurosis.  It is noteworthy that the veteran was 
assigned a GAF score of 62.  That score is meant to reflect 
mild symptoms, or some difficulty in social, occupational or 
school functioning, gut generally functioning "pretty well" 
and has some meaningful interpersonal relationships.  DSM-IV.  

The VA examiner found that the veteran's affect was 
appropriate, rather than flattened; his speech was normal, 
rather than circumlocutory; his judgment was good, rather 
than impaired; and there were no reports of panic attacks.  
Dr. Nelson's treatment records and September 1999 summary do 
not report a more severe level of disability.

The Board finds, after considering the GAF score in light of 
the entire evidence of record, that the veteran's current 30 
percent evaluation is consistent with the level of disability 
attributable to his service-connected anxiety neurosis.  The 
veteran reported moderately impaired memory loss and 
depression, but these symptoms are not so severe as to 
approximate more nearly the criteria for a 50 percent rating.  

Although the veteran's representative has argued that the 
veteran's tremor together with the anxiety neurosis rendered 
him totally disabled; service connection has not been 
established for the tremor, and the VA examiner assigned the 
GAF of 62 with consideration of the effect of the tremor.

Furthermore, as noted on VA examination in March 1999 the 
veteran's memory loss is in part attributable to his age.  
The medical evidence of record has not demonstrated impaired 
judgment, impaired abstract thinking, flattened affect, panic 
attacks, circumstantial or stereotyped speech, or other 
manifestations associated with the anxiety neurosis to 
support the assignment of a rating in excess of 30 percent 
under the above-noted diagnostic code.  

In brief, after considering the GAF score in light of the 
entire evidence of record, the Board finds that the veteran 
does not have symptoms of anxiety neurosis and related 
impairment more nearly approximating the criteria for a 50 
percent evaluation.  In reaching this decision the Board has 
considered whether the veteran is entitled to a staged rating 
for his service-connected disability as prescribed by the 
Court in Fenderson v. West, 12 Vet. App. 119 (1999).  The 
veteran's service-connected psychiatric disorder appears to 
have been relatively stable since the date of claim and a 
staged rating is not indicated.  The Board has also 
considered the doctrine of granting the benefit of the doubt 
to the veteran but does not find that the evidence is 
approximately balanced as to warrant its application.  


ORDER

Entitlement to an initial disability evaluation in excess of 
30 percent for anxiety neurosis is denied.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

